Citation Nr: 0017187	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for degenerative spondylosis of the cervical spine.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1982 to March 1982 
and from June 1995 to January 1997.  He also had a period of 
inactive duty training from August 1988 to November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's cervical spine disability is manifested by 
subjective complaints of constant neck pain that increases 
with certain movements, popping with neck motion, and a 
dysesthesia-like sensation when the arms are raised above 
shoulder level.  Objectively, the evidence shows limitation 
of active cervical spine motion on lateral flexion and 
rotation with additional limitation of motion due to pain on 
backward extension, lateral flexion bilaterally, and right 
rotation.  

3.  There is no evidence of muscle tenderness or spasm, 
crepitus on motion, atrophy, weakness, or significant 
increases in passive range of motion testing.  X-rays of the 
cervical spine show mild degenerative spondylosis at C3-4.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for degenerative spondylosis of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The VAHROC initially awarded service connection for 
degenerative spondylosis of the cervical spine in an August 
1997 rating decision.  At that time, it assigned a 10 percent 
disability rating.  The VAHROC continued that evaluation in 
an April 1998 rating decision.  

In August 1998, the veteran submitted a claim for an 
increased evaluation for several service-connected 
disabilities, including his cervical spine disability.  In 
connection with that claim, the VAHROC obtained the veteran's 
VA outpatient medical records dated through August 1998.  
Notes dated in July 1998 showed that he complained of 
symptoms including numbness in both upper extremities with 
certain positions.  Examination was significant only for pain 
on palpation of the cervical and neck region.  The doctor 
prescribed the veteran a transcutaneous electrical 
stimulation (TENS) unit for his neck, as well as a cervical 
pillow.  When he returned in August 1998, the veteran related 
that he had increased neck pain that radiated down the spine 
after hitting his head.  He did not use the TENS unit because 
he did not like the effect.  Current symptoms included 
popping in the neck with motion, a constant dull ache, 
pressure, pain rated as a nine on a scale of one to ten, and 
musculoskeletal headaches.  The veteran was taking Tylenol 
and using ice packs.  On examination, there was pain on 
palpation to the cervical spine and along the entire spinal 
column, the occipital area, and the deltoids.     

The veteran presented for a VA orthopedic examination in 
September 1998.  In July, he hit his head and apparently 
strained his cervical spine.  He was prescribed a cervical 
collar and Toradol, which significantly relieved muscle 
tension and tenderness.  The veteran was unable to predict 
when the neck would be symptomatic and said he had been 
unable to work in construction due to this and other 
disabilities.  He had suffered problems with muscles on 
either side of the neck with repetitive upper-body work.  He 
had experienced some relief with a TENS unit, but complained 
of having rebound muscle pain and spasm.  The veteran 
complained of a popping sensation in the cervical spine with 
movement.  He also had a pressure sensation across the mid 
cervical spine and extending into the head. This improved 
with neck flexion and increased with extension.  In addition, 
when he raised his arms above shoulder level, he developed a 
dysesthesia-like sensation across the anterior aspect of the 
second through fifth fingers.  

Examination of the neck revealed that it was soft and supple 
with no tenderness across the spinal processed to percussion.  
The paracervical musculature about the entire neck was 
symmetric, well-developed, and nontender.  Active range of 
motion revealed forward flexion to 48 degrees, backward 
extension to 45 degrees with increased pain at 30 degrees, 
right lateral flexion to 25 degrees with increased pain at 20 
degrees, left lateral flexion to 32 degrees with increased 
pain at 25 degrees, rotation to 48 degrees bilaterally, with 
increased pain on the right at 45 degrees.  Passive range of 
motion was improved only about two or three degrees on all 
maneuvers.  The pain level was seven on a scale to 10.  Range 
of motion was painful with right rotation, as well as with 
full extension, which mainly caused an increasing pressure 
sensation in the mid neck that radiated into the head.  The 
veteran did not report any dysesthesias or paresthesias in 
either arm during range of motion testing.  Neurologic 
examination, including strength testing, was completely 
normal.  X-rays of the cervical spine taken in August 1998 
showed degenerative spondylosis of a mild degree at C3-4, 
which was unchanged from films taken in July 1997.  The 
diagnosis included mild degenerative spondylosis of the 
cervical spine at C3-4 with concurrent myofascial syndrome.  

In his October 1998 notice of disagreement, the veteran 
asserted that he was entitled to a higher disability rating 
for his cervical spine disability based on symptoms of 
popping with neck motion, pain with looking up and down for 
long periods, and findings on X-rays.  He attached to the 
statement the report of cervical spine X-rays from August 
1998.  The report reflected findings as reported by the 
September 1998 VA examiner.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's cervical spine disability is evaluated as 10 
percent disabling under Diagnostic Code (Code) 5010, 
arthritis due to trauma, and Code 5290, limitation of motion 
of the cervical spine.  38 C.F.R. § 4.71a.  

Disabilities evaluated under Code 5010 are rated based on 
limitation of motion of the affected part, as degenerative 
arthritis under Code 5003.  Under Code 5290, a 10 percent 
rating is assigned when there is slight limitation of motion 
of the cervical spine.  When there is moderate limitation of 
motion, a 20 percent evaluation is warranted.  Finally, a 
maximum schedular rating of 30 percent is in order when there 
is severe limitation of motion of the cervical spine.  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
multiple involvements of the cervical vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints).  

The Board observes that the rating schedule contains several 
other diagnostic codes that potentially apply to cervical 
spine disabilities.  However, there is no evidence of 
vertebral fracture or ankylosis, and therefore Codes 5285 and 
5287, respectively, are not applicable.  In addition, 
although the veteran has voiced some complaints that are 
possibly neurological in origin, clinical and radiographic 
findings do not support the application of Code 5293, 
intervertebral disc syndrome.  Accordingly, the Board finds 
that the veteran's cervical spine disability is most 
appropriately rated according to limitation of motion under 
Code 5290.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

In this case, with respect to limitation of motion of the 
cervical spine, the September 1998 VA examination report 
shows limitation on lateral flexion bilaterally and on 
rotation.  However, the report also shows additional 
limitation of motion due to pain on backward extension, 
lateral flexion bilaterally, and right rotation.  Considering 
the impact of pain on motion, the Board finds that there is 
moderate limitation of motion on lateral flexion only.  With 
respect to other factors of functional loss or disability 
from arthritis, the veteran complains of constant neck pain 
that increases with certain movements, popping with neck 
motion, and a dysesthesia-like sensation when the arms are 
raised above shoulder level.  Objectively, however, there is 
no evidence of muscle tenderness or spasm, crepitus on 
motion, atrophy, weakness, or significant increase in range 
of motion on passive testing.  X-rays continue to show only 
mild degenerative spondylosis.  Considering all the evidence 
of record, the Board cannot conclude that the overall 
disability picture more nearly approximates the criteria for 
a 20 percent evaluation under Code 5290 or otherwise warrants 
additional compensation for functional loss.  38 C.F.R. § 
4.7.  Therefore, the Board finds that the preponderance of 
the evidence is against entitlement to a disability rating 
greater than 10 percent for degenerative spondylosis of the 
cervical spine.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Code 5290.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  The veteran reported during the September 
1998 VA examination that his disabilities interfered with his 
ability to work as a construction worker.  However, the Board 
notes that the veteran has several service-connected 
disabilities.  There is no medical opinion or other evidence 
to suggest that the cervical spine disability alone so 
interferes with employment as to warrant extra-schedular 
compensation.    

ORDER

Entitlement to a disability rating greater than 10 percent 
for degenerative spondylosis of the cervical spine is denied.   

		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

